 1
                                                                            Hon. James L. Robart
 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9   UNITED STATES OF AMERICA,
                                                     NO. 2:21-cr-00071-JLR
10                         Plaintiff,
                                                     NOTICE OF APPEARANCE
11          v.
12   MICHAIL WILSON,
13                         Defendant.
14          YOU AND EACH OF YOU WILL PLEASE TAKE NOTICE that Brian E. Klein of
15
     Waymaker LLP hereby appears in the above-entitled cause on behalf of Defendant Michail
16
     Wilson, and request that all further papers and pleadings herein, except original process, be
17
     served upon the undersigned attorney at the address below stated.
18
            RESPECTFULLY SUBMITTED this 21st day of April, 2021.
19

20
                                                 /s/ Brian E. Klein
21                                               Brian E. Klein, WSBA # 30732
                                                 Attorney for Michail Wilson
22                                               Waymaker LLP Offenbecher,
                                                 777 S. Figueroa Street, Suite 2850
23
                                                 Los Angeles, CA 90017
24                                               424-652-7800 – Phone
                                                 424-652-7850 – Fax
25                                               bklein@waymakerlaw.com

26




      NOTICE OF APPEARANCE – 1
 1                                 CERTIFICATE OF SERVICE
 2
            I hereby certify that on April 21, 2021, I electronically filed the above document with
 3
     the Clerk of the Court using the CM/ECF system, which will send notification of such filing to
 4
     all attorneys of record.
 5
            DATED at Los Angeles, California this 21st day of April, 2021.
 6

 7

 8

 9                                        Rebecca Isomoto, Paralegal
                                          Waymaker LLP
10                                        777 S. Figueroa Street, Suite 2850
                                          Los Angeles, CA 90017
11                                        424-652-7800 – Phone
                                          424-652-7850 – Fax
12                                        bisomoto@waymakerlaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26




      NOTICE OF APPEARANCE – 2
